Not For Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


JAMES EVERETT SHELTON,
                                                      Civil Action No. 18-11294 (JMV) (SCM)
              Plaintiff,
                                                                      ORDER
       v.

MERCHANT FLOW FINANCIAL
CORPORATION, and CONROY
WILLIAMSON,

              Defendants.


John Michael Vazquez, U.S.D.J.

       For the reasons expressed in the accompanying Opinion, and for good cause shown,

       IT IS on this 28th day of December, 2018,

       ORDERED that that Plaintiff’s motion for default judgment (D.E. 7) is GRANTED in

part and DENIED in part; and it is further

       ORDERED that a judgment in the amount of $500.00 is entered in favor of Plaintiff and

against Defendant Merchant Flow Financial Corporation; and it is further

       ORDERED that the Clerk of the Court shall close this matter.



                                                   /s John Michael Vazquez
                                                   John Michael Vazquez, U.S.D.J.
